Citation Nr: 0213291	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for lumbar strain with 
degenerative changes, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  
An April 1971 rating decision granted entitlement to service 
connection for low back pain.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied an evaluation in 
excess of 20 percent for the veteran's low back disability.  

Other matters

In his December 2000 notice of disagreement, the veteran 
appears to be raising the issues of entitlement to increased 
evaluations for service-connected bilateral foot disability 
and skin disability of the face.  Since those issues have not 
been addressed by the RO, they are referred to the RO for 
adjudication.


FINDING OF FACT

Manifestations of the veteran's low back disability include 
arthritis with severe limitation of motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
low back disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5292 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a rating in excess of the currently 
assigned 20 percent for his service-connected low back 
disability.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue of 
entitlement to an increased disability rating for low back 
disability.  The Board notes that although all of the 
evidence in the claims file may not be specifically cited in 
the Board's decision, the Board has reviewed and considered 
all of the evidence in the claims file in reaching its 
conclusion.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board will apply the current standard of review in 
evaluating the veteran's claim.

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

The December 2000 statement of the case (SOC) and the March 
2001 supplemental statement of the case (SSOC) contain the 
relevant law and regulations and the types of evidence that 
could be submitted by the veteran in support of his claim. 
Additionally, both the SOC and the SSOC contained the law and 
regulations which were added or amended by the then newly-
enacted VCAA.  

In a letter to the veteran dated March 19, 2001, the RO 
specifically instructed him
to "provide us or tell us about additional information or 
evidence that you want us to try to get for you."  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are the veteran's service medical records.  
Additionally, there are several VA examinations on file, with 
the most recent examination conducted in October 2000.  
Although the veteran contended in his January 2001 
substantive appeal that VA examination was brief and 
inadequate, the Board notes that the October 2000 examination 
contains range of motion findings of the low back and other 
relevant findings.  Based on the October 2000 findings and 
prior examination findings, the Board finds the evidence on 
file adequate for rating purposes.  The veteran and his 
representative have been given ample opportunity to present 
evidence and argument in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issue on appeal.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2001).

Words such as "mild", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of terminology such as "mild" by VA examiners, 
although evidence to be considered by the Board, is not 
necessarily dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6 (2001).

Specific schedular criteria

The veteran is currently in receipt of a 20 percent 
evaluation for his service-connected low back disability, 
denominated lumbar strain with degenerative changes.  This 
disability is currently evaluated under Diagnostic Code 5295 
[lumbosacral strain].

A noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).


Degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5292, compensable ratings are assigned 
for limitation of motion of the lumbar spine when that 
limitation is slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 
(2000).

The veteran's service medical records reveal complaints of 
back pain.  The veteran said on VA examination in April 1971 
that he had injured his back on the obstacle course in 
service.  Low back pain was diagnosed.  An April 1971 rating 
decision granted entitlement to service connection for low 
back pain, which was assigned a noncompensable evaluation.

The evidence on file, including records used by the Social 
Security Administration in its September 1983 grant of 
disability benefits due to ankle disability and its November 
1989 continuation of disability, includes multiple private 
and VA treatment records beginning in 1976 and shows periodic 
complaints of low back disability.  

VA X-rays of the lumbosacral spine in March 1976 and private 
X-rays of the lumbosacral spine in July 1984 were considered 
to be within normal limits.  VA X-rays of the lumbosacral 
spine in January 1985 were within normal limits except for 
deformity of the left iliac crest, which was thought to be 
related to previous surgery or trauma.  

A March 1985 rating decision granted an increased evaluation 
of 10 percent for low back pain with degenerative arthritis 
effective July 22, 1984.

The diagnosis on VA examination in August 1985 was chronic 
lumbar strain with mild spondylitis at L5-S1.  According to a 
March 1989 letter from R.E.L., M.D., a June 1986 myelogram 
showed a ruptured disc at L4-5.

Private medical reports dated from June to December 1993 
include a June 1993 MRI that was interpreted as showing 
findings consistent with disc herniation at L4-5 and 
degenerative narrowing of L5-S1.

It was noted by S.L.D., M.D., in August 1994 that the veteran 
had been in a motor vehicle accident in 1992, which resulted 
in complaints of recurrent headaches and chronic neck and low 
back pain.  The diagnoses were post-traumatic cephalalgia and 
chronic cervical and lumbar sprain and strain.

The veteran complained on VA orthopedic examination in August 
1994 of lumbar pain radiating to the left hip.  He wore a 
body brace.  On physical examination the veteran's spine was 
straight with questionable spasm.  Range of low back motion 
included forward flexion of 40 degrees, backward extension of 
40 degrees, lateral bending of 45 degrees on the right and 40 
degrees on the left, and bilateral rotation of 60 degrees; 
there was no objective evidence of pain on motion.  Straight 
leg raising was normal.  Patrick's sign was positive 
bilaterally.  It was noted that X-rays showed osteoarthritis.  
The diagnosis was osteoarthritis with left sacroiliac 
arthritis.

A January 1995 rating decision granted an increased 
evaluation of 20 percent for chronic lumbar strain with 
degenerative changes under Diagnostic Code 5295.

The veteran complained on VA orthopedic examination in 
October 2000 of low back pain.  He used a back brace and a 
TENS unit; he also took medication for pain.  It was noted 
that the veteran had had a cerebrovascular accident in 1996 
with residual speech defect, hemiparesis on the right with 
spastic upper limb and leg, and weakness of the arm; he used 
a cane to walk.  Physical examination revealed tenderness in 
the lumbosacral area.  Range of low back motion included 40 
degrees of flexion, 10 degrees of extension, bilateral side 
bending of 20 degrees, and bilateral rotation of 15 degrees.  
Movement in any direction was accompanied by complaints of 
pain.  Sensation was normal with straight leg raising at 45 
degrees with complaints of pain.  X-rays of the low back 
revealed degenerative disc disease at L5-S1.  The diagnosis 
was history of back injury with mild degenerative changes, no 
evidence of ongoing lumbar strain.

Analysis

As noted by the Board above, the veteran seeks entitlement to 
a disability rating in excess of  the currently assigned 20 
percent.  The Board has carefully reviewed the medical 
evidence of record, which has been recapitulated above.

Assignment of diagnostic code

The RO has rated the veteran's low back disability as 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the service-connected low back disability is 
most appropriately rated under Diagnostic Codes 5003 
[arthritis] and 5952 [limitation of motion, lumbar spine].  
The recent medical evidence, which is generally consistent 
with the veteran's medical history, indicates that the major 
problem is with degenerative changes of the lumbar spine and 
accompanying pain and limitation of motion.  Back spasm and 
other symptomatology more closely associated with lumbosacral 
strain under Diagnostic Code 5295 have not been recently 
demonstrated.  Further, although certain past clinical 
records have suggested that that there are disc problems, 
none have been recently demonstrated.  Thus, the use of 
Diagnostic Code 5293 [intervertebral disc syndrome] is not 
appropriate in this case.    

It was contended on behalf of the veteran by his 
representative in June 2002 that separate ratings are 
warranted for back strain and back arthritis in accordance 
with VAOPGCPREC 23-97.  The Board does not, however, agree 
with that contention.  The cited opinion involved assigning 
separate evaluations for instability of the knee under 
Diagnostic Code 5257 and for arthritis of the knee under 
Diagnostic Code 5003.  VA General Counsel indicated in that 
opinion that because those diagnostic codes apply to 
different disabilities or to different manifestations of the 
same disability and use of both codes do not amount to 
prohibited pyramiding under 38 C.F.R. § 4.14.  In the 
veteran's case, back strain under Diagnostic Code 5295 and 
limitation of back motion under Diagnostic Code 5292 both 
involve limitation of back motion.  Consequently, since the 
symptomatology of back strain and limitation of back motion 
overlap, the assignment of separate disability ratings would 
constitute prohibited pyramiding.  Moreover, and equally 
significant, the Board again notes that lumbosacral strain 
has not been clinically identified recently.  As discussed 
elsewhere in this decision, the veteran's back disability 
amounts to arthritis with associated pain and limitation of 
motion and as such is most appropriately rated under 
Diagnostic Codes 5003 and 5292. 

In short, the Board believes that rating the veteran under 
Diagnostic Codes 5003 and 5292 is most appropriate given the 
circumstances of this case.


Schedular rating 

As an initial matter, the Board observes that although the 
recent medical evidence suggests that some of the veteran's 
back symptomatology might be due to a 1992 motor vehicle 
accident and/or a 1996 cerebrovascular accident, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

In reviewing the medical records, the Board notes the 
progressive nature of the veteran's limitation of back motion 
over the years and the fact that the most significant 
manifestation of his service-connected back disability is 
limitation of motion.  While flexion of the low back was to 
only 40 degrees on VA examinations in August 1994 and October 
2000, backward extension went from being to 40 degrees in 
1994 to only 10 degrees in 2000, lateral bending went from a 
minimum of 40 degrees in 1994 to 20 degrees in 2000, and 
rotation went from 60 degrees in 1994 to 15 degrees in 2000.  
Additionally, while there was no objective evidence of pain 
on movement in August 1994, there was pain on movement in 
every direction in October 2000.  Moreover, it was noted in 
October 2000 that the veteran wore a back brace, used a TENS 
unit, and took medication for pain.

Based on the above, the Board finds that the medical and 
other evidence of record demonstrates that range of back 
motion has decreased since 1994 and that the current 
manifestations of the veteran's service-connected low back 
disability more closely approximate severe limitation of 
motion.   The ranges of motion, in degrees, are consistent 
with significant limitation of motion.  Accordingly, a 40 
percent rating is assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5292 for severe limitation of the 
lumbar spine.  See 38 C.F.R. § 4.7.


DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, since a 40 percent evaluation has been granted for 
the veteran's service-connected low back disability, and 
since this is the maximum available schedular rating for 
limitation of motion under Diagnostic Code 5292, the veteran 
is not entitled to a higher rating pursuant to 38 C.F.R. §§ 
4.40 and 4.45.  See the Court's holding in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the March 2001 SSOC, the RO specifically considered 
whether extraschedular rating under 38 C.F.R. § 3.321(b) 
should be assigned as to the service-connected lumbosacral 
disability.  The RO concluded that the evidence did not 
indicate that an extra-schedular evaluation was warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected low back 
disability presents an unusual or exceptional disability 
picture.  As discussed in detail above, the service-connected 
low back disability is principally manifested by complaints 
of constant pain and limitation of motion of the lumbosacral 
spine.  The veteran's low back disability is rated under 
Diagnostic Code 5292 [limitation of motion of the lumbar 
spine].  The assigned 40 percent evaluation contemplates the 
symptomatology here demonstrated.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  There is no medical evidence that the 
clinical picture is in any way out of the ordinary, and the 
veteran has pointed to none.  The Board finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
In fact, much of the veteran's physical limitation is due to 
residuals of his cerebrovascular accident, including residual 
speech defect, hemiparesis on the right with spastic upper 
limb and leg, and weakness of the arm.

There is also no indication that the veteran has been 
hospitalized for his low back disability.  The Board further 
finds, as indicated above, that the evidence of record does 
not establish that the veteran's service-connected low back 
disability causes marked interference with employment. 

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected low back disability.

ORDER

Entitlement to a 40 percent evaluation for service-connected 
low back disability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

